For Immediate Release February23, 2009 Manulife denies speculation of common share equity raise Toronto– Manulife Financial Corporation announced that, in the absence of a strategic transaction, it does not intend to raise common share equity capital. Although equity markets have declined since the beginning of the year, Manulife continues to be well-capitalized and is able to withstand additional equity volatility. Manulife recently filed in the ordinary course with Canadian securities regulators a renewal preliminary shelf prospectus similar to many other companies. It also filed a new preliminary shelf prospectus with US regulators.These documents are intended to provide maximum flexibility for Manulife to take advantage of the many acquisition opportunities available in current markets.
